DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/207,684 filed on 03/21/2021 claims benefit of CHINA 202010294399.4 filed on 04/15/2020.  

Response to Amendment
This office action is in response to Amendments submitted on 06/22/2022 wherein claims 1, 5-10 are pending and ready for examination.  Claims 2-4 have been canceled.

Specification
The amendment filed 06/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  
	 ¶ 0035a states “determining the RUL, randomly rejecting 15 ±5%” 
	Examiner notes that ¶ 0031 of the written description states  “It has been found through comparison that the data rejection ration (i.e. percentage of the total data amount) should not exceed 50%, is preferably 20 ±10%, and further preferably 15 ±5%.”  
Applicant is required to cancel the new matter in the reply to this Office Action.
Amendment to the Specification will not be entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., hereinafter Martin, U.S. Pub. No. 2019/0042675 A1 in view of Li et al., hereinafter Li, U.S. Pub. No. 2012/0143564 A1, as evidenced by Tony Yiu
Understanding Random Forest, downloaded from 
https://towardsdatascience.com/understanding-random-forest-58381e0602d2#:~:text=The%20random%20forest%20is%20a,that%20of%20any%20individual%20tree, further evidenced by Miles Budimir, “Design-engineering basics:  What is a gearbox?” downloaded from https://www.designworldonline.com/what-is-a-gearbox/. 

Regarding independent claim 1 Martin teaches:
A method for predicting a remaining useful life (RUL) of a machine comprising a bearing on the basis of a data record comprising data, the method being performed by a computer comprising a processor, (Martin, fig 1, ¶ 0022-¶ 0027:  Martin teaches a “vehicle system prognosis apparatus 150 and method 800 for determining/estimating a remaining useful life and anomaly detection for a vehicle system component 101 of any suitable vehicle 100” where the RUL is based on collected data “(e.g., vibration, current, voltage, oil temperature, etc.)”            (¶ 0025) thereby disclosing “A method for predicting a remaining useful life (RUL) of a machine on the basis of a data record.”  Martin teaches “The vehicle 100, such as rotorcraft 902, includes any suitable vehicle systems 100S having any number of vehicle system components 101” (¶  0025) where the vehicle system may include but are not limited to “one or more gear boxes 924” (¶ 0025) where “one or more gear boxes” would include bearings as evidenced by Budimir, (page 2, 3rd paragraph) thereby teaching “a machine comprising a bearing.”  Martin teaches using a processor (fig 1, ¶ 0026-¶ 0027)).  	
	step 1, the processor using regression analysis to fit the data record to a mathematical model of a life curve of the machine reflecting a variable relationship between time and a characteristic value, and the processor calculating the time needed for the life curve to reach a preset failure threshold, that is, an expected RUL, according to the mathematical model (Martin, fig 1, fig 5, fig 6, fig 8, ¶ 0025, ¶ 0032-¶ 0033, ¶ 0043, ¶ 0046, ¶ 0048:   Martin teaches “fig 5 illustrates an indication of remaining useful life using an aggregate method that performs linear regression on the (point) scores σi of each of the sliding time windows wi and returns the slope as the aggregate value αi” (¶ 0033) where the “point scores σi” are based on “data points”(¶ 0032)  and the “data points” are part of “the time series of analysis condition indicator values XA” (¶ 0032) which is generated by “The one or more sensors 103 onboard the vehicle 100” 
(¶ 0043) where the sensors detect data corresponding to “vibration, current, voltage, oil temperature, etc.” (¶ 0025).  Therefore, Martin teaches “using regression analysis to fit the data record to a mathematical model of a life curve of the machine reflecting a variable relationship between time and a characteristic value” where the sensor data discloses a “characteristic value.”  Martin also teaches “if the query time tq is determined to be greater than lσ+ (α), then an indication (e.g., a “true” indication) is provided on the indicator device 251 (Fig 8, Block 840) that a failure will occur within the query time tq” (¶ 0048) thereby disclosing “a preset failure threshold.” Fig 6 is a “visualization of an anomaly surface 600 defined by a time before failure” where “time before failure” discloses “an RUL.”  Additionally, “the anomaly surface 600 illustrated in Fig 6 is generated by compiling output signals from the Gaussian model virtual sensor GMVS for any suitable number of time series of analysis condition indicator values XA” (¶ 0046) therefore Martin discloses “an expected RUL, according to the mathematical model”).
	Martin does not teach step 2, repeating the step, wherein the processor omits 15 ± 5% of the data randomly from the data record, and obtains statistically a probability distribution of the expected RUL according to a repetition result, wherein the processor defines the RUL corresponding to a maximum probability distribution to be a most likely expected RUL of the machine.  
	However, Li teaches a method for producing a more accurate RUL estimate through a process of repeatedly omitting random data points in order to estimate the RUL as a statistical quantity in such a manner ((Li, fig 1, ¶ 0013-¶ 0014, ¶ 0016, ¶ 0068-¶ 0070:  Li teaches a processor (fig 1, ¶ 0016).  Li teaches “only the Random Forest (CF) with misclassification 963, 973, 983, mislabels all suspensions as failures whereas the other three use the correct classification of the end statuses for each part in the data” where the “suspensions” are “omitted data” in that they are omitted from the correct classification.  Li also teaches “In the case of misclassification 963, 973, 983, the suspension percentage is also the misclassification level” (¶ 0068) where the “suspension percentage” is “0% - 30%” (¶ 0070) thereby teaching “the processor omits 15 ± 5% of the data randomly from the data record.”  Li teaches a “The Random Forest Model can also be used for accurately predicting remaining useful life based on both fixed-time predictors and time-dependent covariates, which are both contained in the field data of a component” (¶ 0014).  Li teaches a Random Forest Model which used a Random Forest algorithm in order to predict “remaining useful life.” As the Random Forest algorithm produces many different “decisions trees” Li teaches “obtains statistically a probability distribution of the expected RUL according to a repetition result” and “the RUL corresponding to a maximum probability distribution to be a most likely expected RUL of the machine” is the resulting prediction of the Random Forest model).
It would have been obvious to perform the RUL estimation process of Liu when performing the RUL estimation taught by Martin because doing so would have produced a more accurate assessment of RUL  (A Random Forest algorithm, an algorithm that is well known in the art, as evidenced by Yiu, “Understanding Random Forest.”  A Random Forest algorithm uses many decision trees created as the algorithm will “pick only from a random subset of features” (Yiu, 1st paragraph, 4th page).  The many decision trees are used to predict an outcome where the “prediction by committee is more accurate than that of any individual tree” (Yiu, 8th paragraph, 4th page)). 

Regarding claim 10 Martin teaches: 
	the machine is a rotary machine, an electric machine, a gear, or a combination thereof and the characteristic value is a characteristic value based on a vibration signal (Martin, fig 1, fig 9, ¶ 0025:  Martin teaches “The vehicle 100, such as rotorcraft 902, includes any suitable vehicle systems 100S having any number of vehicle system components 101” (¶  0025) where the vehicle system may include but are not limited to “one or more gear boxes 924” which a person of ordinary skill would understand includes rotating parts therefore Martin discloses “the machine is a rotary machine, an electric machine, a gear, or a combination thereof.”  Martin teaches “the predetermined characteristics 102 may be condition indicators corresponding to operational characteristics (e.g., vibration, current, voltage, oil temperature, etc.) of the respective vehicle system component 101” thereby disclosing “the characteristic value is a characteristic value based on a vibration signal”). 

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Li as applied to claim 1 above, and further in view of Goebel, U.S. Pub. No. 2021/0182717A1.

Regarding claim 5 Martin does not teach: 
	the mathematical model of the life curve is a function model comprising at least three operating states, specifically stable operation, linear failure and accelerated failure, wherein 
	a data point between adjacent states is defined as a state turning point, and 
	a best fit solution for the life curve of the machine is sought by comparing cumulative loss function values of life curves of the machine corresponding to all possible state turning point combinations to each other.  
	Goebel teaches:
	the mathematical model of the life curve is a function model comprising at least three operating states, specifically stable operation, linear failure and accelerated failure, wherein 
	a data point between adjacent states is defined as a state turning point (Goebel, fig 10, 
¶ 0042, ¶ 0086-¶ 0087:  Fig 10 depicts “superimposed graphs of the future damage estimation trajectories, actual damage, and fused damage estimation with indication of early, middle, and late stages of life in accordance with some embodiments” where “early, middle, and late stages of life” discloses “at least three operating states.”  Goebel also teaches in the “early life stage is a stage in which the component has not experienced a fault condition that exceeds a first predetermined fault threshold” (¶ 0087) disclosing a “stable operation.”  Goebel also teaches the “middle life stage is a stage in which the component has experienced a fault condition that exceeds the first fault threshold” and the “late life stage is a stage in which the component has experienced a fault condition that exceeds a second predetermined fault threshold” (¶ 0087).  Additionally, Goebel teaches “the ‘late’ stage, is characterized by an exponentially changing damage signature of the future damage trajectory” (¶ 0086).  As the “middle life stage” is between the “early life stage” and the “late life stage” therefore between a “stable” stage and a “exponentially changing” stage Goebel’s “middle life state” discloses a stage of “linear failure.”  The time when the stage of life changes from “early life stage” to “middle life stage” and the time when the stage of life changes from “middle life stage” to “late life stage” disclose “state turning point(s)” as depicted in fig 10) and, 
	a best fit solution for the life curve of the machine is sought by comparing cumulative loss function values of life curves of the machine corresponding to all possible state turning point combinations to each other (Goebel, fig 2, fig 3, fig 10, Table 1,  ¶ 0048, ¶ 0069:  Goebel teaches the “future damage estimates of all the estimators are fused by applying 260 the calculated weights respectively to the future damage estimates of each life unit, i, and combining the weighted future damage estimates to generate 270 the fused future damage estimate at each life unit” (¶ 0060) and the “remaining useful life of the component is predicted 280 based on the fused future damage estimate” (¶ 0060) thereby disclosing “a best fit solution for the life curve of the machine is sought by comparing cumulative loss function values of life curves of the machine corresponding to all possible state turning point combinations to each other.”  As can be seen in Table 1 “the root mean squared (RMS) error for the fused error is considerable lower than the RMS of any individual estimator” (¶ 0069) disclosing the “final fused damage estimate trajectory” is the “best fit”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including the mathematical model of a life curve as disclosed by Goebel in order to provide a method that provides “an accurate estimation of remaining life of the component” “for the purpose of scheduling maintenance and preventing component failure” (Goebel, ¶ 0048).

Regarding claim 7 Martin does not teach:
	if the state turning point occurs within a certain time range in an end portion of the life curve, then a subsequent state is not fitted, or a subsequently fitted state function model cannot be used to predict the RUL of the machine.  
	Goebel teaches:
	if the state turning point occurs within a certain time range in an end portion of the life curve, then a subsequent state is not fitted, or a subsequently fitted state function model cannot be used to predict the RUL of the machine (Goebel, ¶ 0086:  Goebel teaches “setting the threshold for the ‘late’ stage might attempt to capture the last 15% of life after a fault has been first detected” (¶ 0086).  Goebel’s “threshold” for the “late stage” occurs in the “the last 15% of life after a fault has been first detected.”  Therefore, Goebel discloses if the “state turning point” is outside of the “15% of life after a fault has been first detected” threshold, the “subsequent state is not fitted.”).  
	 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including a time threshold for the “late stage” disclosed by Goebel in order to provide a method that provides “an accurate estimation of remaining life of the component” “for the purpose of scheduling maintenance and preventing component failure” (Goebel, ¶ 0048).

Regarding claim 8 Martin does not teach:  
	a certain time range in an end portion of the life curve does not exceed 30% of a data record time range.  
	Goebel teaches:
	a certain time range in an end portion of the life curve does not exceed 30% of a data record time range (Goebel, ¶ 0086:  Goebel teaches “setting the threshold for the ‘late’ stage might attempt to capture the last 15% of life after a fault has been first detected” (¶ 0086) which discloses “the end portion of the life curve does not exceed 30% of a data record time range”).
	  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including a time range for the “late stage” disclosed by Goebel in order to provide a method that provides “an accurate estimation of remaining life of the component” “for the purpose of scheduling maintenance and preventing component failure” (Goebel, ¶ 0048).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Li as applied to claim 1 above, and further in view of Huang et al., hereinafter Huang, CN 107423495 A.

Regarding claim 6 Martin does not teach: 
	the function model of the accelerated failure state is a quadratic polynomial function.  
	Huang teaches:
	the function model of the accelerated failure state is a quadratic polynomial function (Huang, fig 4, 2nd page, 6th page, 9th page:  Huang teaches “as the renewal of data carries out real-time update to degradation ratio function, Fig. 4 is the fit procedure of degradation ratio curve” (6th page, 2nd paragraph from bottom) where the degradation curve is used to improve the “Remaining life prediction precision” (2nd page, 4th paragraph). Huang also teaches “When amount of degradation occur hop value, can be fitted i.e. with quadratic function” (9th page, 2nd paragraph from bottom).  As the degradation curve is used in improving the “Remaining life prediction precision” Huang discloses the “function model of the accelerated failure state is a quadratic polynomial function”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including the mathematical fitting of a quadratic function in determining remaining useful life as taught by Huang in order to provide a method that “can effectively improve” the “Remaining life prediction precision” (Huang, 2nd page 4th paragraph).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Li as applied to claim 1 above, and further in view of Saarinen et al., U.S. Pub. No. 2019/0226944 A1.

Regarding claim 9 Martin does not teach: 
	a relative threshold is used to filter out shutdown data.  
	Saarinen teaches:
	a relative threshold is used to filter out shutdown data (Saarinen, ¶ 0048-¶ 0049:  Saarinen teaches “A first model is developed to predict the remaining useful lifetime of the bearing 130a, 130b during a normal condition period (before fault detection) based on failure history when condition monitoring (CM) methods do not indicate fault” (¶ 0049) thereby disclosing “a relative threshold is used to filter out shutdown data” where “(before fault detection) based on failure history” reads on “filter out shutdown data”).
	   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life as taught by Martin by including filtering out shutdown data as disclosed by Saarinen in order to provide a method “an improved prediction of remaining useful lifetime of a bearing” an “efficient and accurate prediction of remaining useful lifetime of a bearing” (Saarinen, 
¶ 0004-¶ 0005).

Response to Arguments
Applicant’s arguments (remarks) filed 06/22/2022 have been fully considered.

Regarding CLAIM REJECTIONS – 35 U.S.C. 112, page 8 or Applicant’s remarks, based on Applicant’s arguments and changes made to the claims, the 35 U.S.C. 112 (b) rejections for claims 1-10 have been withdrawn.

Regarding CLAIM REJECTIONS – 35 U.S.C. 101, page 8-10 of Applicant’s remarks.  Through consultation and consideration, the 35 U.S.C. 101 rejection has been withdrawn.  

Regarding CLAIM REJECTIONS – 35 U.S.C. § 103, page 10-16 of Applicant’s remarks, Examiner finds Applicant’s arguments persuasive with regard to the amendments.  New grounds for rejection are presented above.
	Applicant argues “Random omissions in a time series inputted into an algorithm disclosed by Martin would obfuscate a potentially anomalous trend that the method of Martin might have otherwise detected if all the data points were evaluated with the algorithm. Additionally, Martin teaches to analyze all data points, whether in a time series or a time window, and removing random data points from a time series or time window would teach against what Martin discloses” (remarks, page 15).
	Examiner respectfully disagrees.  Yiu teaches that taking a statistical approach to determining RUL per Li would produce a more accurate result.  (Yiu, 1st paragraph, 4th page).  The many decision trees are used to predict an outcome where the “prediction by committee is more accurate than that of any individual tree” (Yiu, 8th paragraph, 4th page)).  Martin does not teach against using such a technique.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brand et al., U.S. Pat. No. 7,260,509, teaches early estimation of product life using accelerated stress testing data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENISE R KARAVIAS/            Examiner, Art Unit 2865         

/EMAN A ALKAFAWI/            Primary Examiner, Art Unit 2865                                                                                                                                                                                                       7/29/2022